OPINION OF THE COURT
GREENBERG, Circuit Judge.
These matters come on before the court on consolidated appeals from judgments entered on May 25, 2006, in the district court in accordance with the district court’s comprehensive memorandum opinion reported as Frazier v. American Airlines, Inc., 434 F.Supp.2d 279 (D.Del.2006). The district court exercised jurisdiction pursuant to 28 U.S.C. § 1332 and we have jurisdiction under 28 U.S.C. § 1291. Inasmuch as the appeals are from summary judgments, we are exercising plenary review on this appeal. See In re Ikon Office Solutions, Inc., 277 F.3d 658, 665 (3d Cir.2002). Like the district court, we will apply Delaware law, as the parties during oral argument before us did not object to the use of that state’s law.
After our review of this matter, we are in full accord with the judgments and opinion of the district court and we will affirm the judgments entered on May 25, 2006, for the reasons set forth in the district court’s opinion.